Citation Nr: 0805503	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Arnot Ogden Medical Center in Elmira, New 
York from May 4, 2004, to May 5, 2004.  




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1974.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC). 


FINDINGS OF FACT

1.  The veteran received treatment at Arnot Ogden Medical 
Center from May 4, 2004, to May 5, 2004, for a non-service-
connected disability.  

2.  The evidence establishes that the claim for reimbursement 
was filed in February 2005, which is more than 90 days after 
the treatment. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from May 4, 2004, to May 5, 2004, at Arnot 
Ogden Medical Center have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007), does not apply in the instant case.  At issue in this 
case is the timeliness of the veteran's claim for 
reimbursement of private medical expenses incurred from May 
4, 2004, to May 5, 2004.  The facts as to the date of receipt 
of the claim are not in dispute.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 
(June 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

II.  Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

III.  Analysis

In this case, the veteran has not argued that prior 
authorization of private medical treatment was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the veteran was treated at 
Arnot Ogden Medical Center from May 4, 2004, to May 5, 2004.  
The veteran states he was treated there for breathing 
problems and has not argued that the treatment was for a 
service-connected disability.  (The veteran is service 
connected for right below-the-knee amputation, which is 
evaluated as 40 percent disabling, and residual scar of the 
right ankle, which is noncompensable.  He is also entitled to 
special monthly compensation based on the anatomical loss of 
one foot.)  Therefore, the medical treatment was for a non-
service connected disability.

On February 18, 2005, the VAMC received the claim for 
reimbursement for the private medical treatment at Arnot 
Ogden Medical Center from May 4, 2004, to May 5, 2004.  As 
this claim was filed over 90 days after the veteran was 
discharged from Arnot Ogden Medical Center, he is ineligible 
to receive payment as set forth in 38 C.F.R. § 17.1004(d).  
The Board is sympathetic to the veteran's situation; however, 
it cannot grant reimbursement unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-17.1008, 
including the filing requirements under 38 C.F.R. § 17.1004.  
As the claim failed to meet the filing requirement under 38 
C.F.R. § 17.1004(d), the Board must deny it.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, the Board finds that the veteran's claim is 
without legal merit.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Arnot Ogden Medical Center in Elmira, New 
York from May 4, 2004, to May 5, 2004, is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


